Citation Nr: 0629928	
Decision Date: 09/21/06    Archive Date: 10/04/06

DOCKET NO.  02-00 018A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

Entitlement to service connection for a right knee 
disability. 

Entitlement to service connection for a bilateral ankle 
disability.

Entitlement to service connection for a right wrist 
disability.

Entitlement to service connection for a right shoulder 
disability.

Entitlement to service connection for a right toe disability.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1990 to May 
1990.  He also had periods of active and inactive duty for 
training in the Army Reserves from June 1988 to 2001, to 
include a period of inactive duty for training in August 1991 
when he was injured in a bicycle accident.  This case comes 
before the Board of Veterans' Appeals (Board) on appeal from 
a July 2001 rating decision of the Pittsburgh, Pennsylvania, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The veteran's appeal was previously before the Board in 
November 2003, at which time the Board remanded the case for 
further action by the originating agency.  While the case was 
in remand status, the veteran's appeal for service connection 
for hemorrhoids was resolved by a rating decision in March 
2006 granting service connection for this disability.  


REMAND

The Board notes that in its November 2003 remand, the Board 
directed the RO or the Appeals Management Center (AMC) to 
afford the veteran a VA examination and to instruct the 
examiner to provide an opinion with respect to each currently 
present chronic toe disorder and each currently present 
chronic disorder of the veteran's right wrist, right knee, 
right shoulder, left ankle and right ankle, as to whether it 
was at least as likely as not that the disorder is 
etiologically related to any incident in service.  Although 
the veteran was afforded a VA examination in September 2006, 
the Board has determined that the report of this examination 
is not adequate for adjudication purposes.  In this regard, 
the Board notes that the examiner provided an assessment and 
plan, but did not render any diagnosis.  In addition, with 
respect to the veteran's complaints, the examiner stated that 
he did not think the complaints were related to service or 
that it was not likely that the complaints were related to 
service.  

Where the remand orders of the Board are not complied with, 
the Board errs as a matter of law when it fails to ensure 
compliance.  Stegall v. West, 11 Vet. App 268 (1998).  
Therefore, the veteran should be afforded another VA 
examination that complies with the Board's directive.  

Accordingly, the case is REMANDED to the RO or the AMC in 
Washington, DC for the following actions:

1.  The veteran should be provided the 
notice required under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), to 
include notice that he should submit any 
pertinent evidence in his possession.

2.  The RO or the AMC should undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the veteran.  If the RO or 
the AMC is unable to obtain any pertinent 
evidence identified by the veteran, it 
should so inform the veteran and his 
representative and request them to 
provide the outstanding evidence.

3.  Then, the RO or the AMC should 
arrange for the veteran to be afforded a 
VA examination by a physician with 
appropriate expertise, who has not 
previously examined the veteran, if 
available.  The examiner should determine 
the nature and etiology of each currently 
present chronic toe disorder and each 
currently present chronic disorder of the 
veteran's right knee, right wrist, right 
shoulder, right ankle and left ankle.

The veteran should be properly notified 
of the date, time, and place of the 
examination in writing.  The claims 
folder and a copy of this remand must be 
made available to and be reviewed by the 
examiner.  

With respect to each such disorder or 
abnormality identified, the examiner 
should proffer an opinion as to whether 
it is at least as likely as not (50 
percent or better probability) that the 
abnormality or disorder is etiologically 
related to the veteran's active military 
service.  The Board notes that the term 
"active military service" includes any 
period of inactive duty training during 
which the individual concerned was 
disabled or died from an injury incurred 
or aggravated in line of duty during such 
training.  38 U.S.C.A. § 101(24)(C) (West 
2002); 38 C.F.R. § 3.6(a) (2005).  

The rationale for all opinions expressed 
must also be provided.  

4.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

5.  Then, the RO or the AMC should 
adjudicate the veteran's claims based on 
a de novo review of the record.  If the 
benefits sought on appeal are not granted 
to the veteran's satisfaction, the RO or 
the AMC should issue a supplemental 
statement of the case and afford the 
veteran and his representative an 
appropriate opportunity to respond before 
the case is returned to the Board for 
further appellate action.

By this remand, the Board intimates no opinion as to any 
final outcome of this case.  The veteran need take no action 
until he is otherwise notified. 

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


